Citation Nr: 0510528	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  03-19 502	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

What evaluation is warranted for lumbar degenerative disc 
disease from January 4, 2002?



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The veteran served on active military duty from March 1994 to 
March 1998.

The appeal comes before the Board of Veterans' Appeals 
(Board) from the July 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, granting service connection and assigning a 10 
percent disability rating for lumbar degenerative disc 
disease, effective from January 4, 2002.  By an April 2003 
rating action, as detailed within an associated statement of 
the case, the RO granted a higher initial evaluation for the 
lumbar degenerative disc disease of 20 percent. 

In February 2005 the veteran testified before the undersigned 
Veterans Law Judge at the RO (a Travel Board hearing), and a 
transcript of that hearing is contained in the claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

Under 38 U.S.C.A. §  5103, VA has an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  See also, 38 C.F.R. § 
3.159.  Under 38 U.S.C.A. § 5103A, VA has an enhanced duty to 
assist a claimant in the development of evidence necessary to 
substantiate a claim for VA benefits.  These laws derive from 
the Veterans Claims Assistance Act (VCAA).  

VA has fulfilled the VCAA notice requirements in this case by 
issuing a VCAA letter in March 2002, notifying the veteran of 
the provisions of the VCAA and assistance to be afforded him 
in furtherance of his claim of entitlement to service 
connection for lumbar degenerative disc disease.  That claim 
was granted in the July 2002 rating decision.  Seeking a 
higher initial rating for his lumbar degenerative disc 
disease, the veteran appealed that decision.  While that 
higher initial rating claim is a downstream issue from the 
grant of service connection, Grantham v. Brown, 114 F.3d 1156 
(1997), VA's General Counsel has held that a VCAA notice is 
not required for such downstream issues, and that a Court 
decision suggesting otherwise was not binding precedent.  
VAOPGCPREC 8-2003, 69 Fed.Reg. 25180 (2004).  The Board is 
bound by this opinion.  38 U.S.C.A. § 7104(c) (West 2002).  
Hence, no further development is required specifically with 
regard to providing VCAA notice.  Nonetheless, additional 
evidentiary development is required in this case, as detailed 
below.  

Service medical records reflect that the veteran first 
injured his back in February 1995 when thrown against rocks 
or coral while ocean swimming, with persistence and 
exacerbation of low back disability and some radicular pain 
dysfunction continuing through the remainder of his period of 
service.  This included a period of prescribed six months of 
limited duty beginning in August 1997, and multiple shorter 
periods of prescribed limited duty, with limited exercise, no 
heavy lifting, and similar restrictions.  He was retired from 
active duty in March 1998 due to diagnosed symptomatic 
degenerative disc disease at L4-L5 on the right.  

Post service, for the current rating evaluation, the veteran 
was afforded VA examinations in June 2002 and May 2004.  
These noted the veteran's complaints of debilitating periods 
of pain requiring him to miss a significant amount of work.  
In submitted statements and testimony, the veteran noted that 
he lost employment with AT&T due to his degenerative disc 
disease despite being afforded special accommodations so that 
he might continue to work.  At his hearing before the 
undersigned in February 2005, he testified to being able to 
work only approximately two years out of the four years he 
was employed for AT&T due to his lumbar degenerative disc 
disease.  Also in testimony, he described taking numerous 
prescribed medications for his low back disorder, with only 
limited help relieving symptoms.  He added that he had tried 
back braces but they exacerbated the condition.  The claims 
folder contains no record statement from this former employer 
or other independent evidence of his having missed work or 
lost his job due to his back disorder.  These should be 
requested upon remand.  

In an October 2002 statement the veteran informed that he had 
received treatment post service by Dr. Pan Krishna in 
September 2000, Dr. Paul Helzer in November 2001, Dr. Khanh 
Lam in May 2002, and Dr. Nimish Shah in December 2000.  
Records of treatments by those medical care providers have 
been associated with the claims folder.  However, while the 
veteran provided specific dates of treatment, he also 
indicated on the form that he was currently receiving 
treatment for the condition from those sources.  Further, in 
October 2002 he provided an additional form indicating that 
he was receiving ongoing treatment from New Horizon Advanced 
Pain Medical Center from December 2000 to the present, from 
Helzer Healing Arts Center from November 2001 to April 2002, 
from Dr. Lam from May 2002 to the present, and from Dr. Pad 
Krishna from September 2000 to December 2000.  In August 2002 
the veteran submitted records of treatment by Dr. Nimish Shah 
at the New Horizon Advance Pain Medicine Center, including 
records of physical therapy; records of acupuncture treatment 
by Dr. Khanh Lam at the Advanced Pain Clinic; records of 
orthopedic treatment by Dr. Pad Krishna; and records of 
chiropractic treatment at the Helzer Chiropractic Clinic.   
Records within the claims folder include records of 
neurological treatment by Dr. Shah up to July 2002, records 
of acupuncture treatment by Dr. Lam up to August 2002, 
records of orthopedic treatment by Dr. Krishna from September 
to October of 2000, records of chiropractic treatment by Paul 
L. Helzer, D.O., in November and December of 2001, and 
records of various tests and examinations conducted at 
Lakewood Medical Center through June 2001.  

Among private medical records within the claims folder is a 
November 2000 treatment consultation examination by Nimish 
Shah, M.D., with findings of an acute exacerbation of low 
back disability, with assessed recurrent, progressive 
intractable low back pain, herniated nucleus pulposus at L2-
L3 and L4-L5, bilateral neural foraminal stenosis at L4-L5 
and L5-S1, lumbosacral radiculopathy on the right in L4, L5, 
and S1 dermatome distributions and on the left in the L5 
dermatome distribution, and acute lumbar facet joint 
arthropathy at L3-L4, L4-L5, and L5-S1 levels.  In November 
2000 Dr. Shah performed diagnostic lumbar nerve blocks, and a 
lumbar epidural block to treat the disorder.  However, 
mechanical axial low back pain relief was short-lived.  
Accordingly, in December 2000, Dr. Shah performed 
percutaneous stereotactic lumbar facet median nerve 
neurolysis/rhizotomy at L3 through S1 levels on the right, 
and at L3 through S1 levels on the left.  Selective caudal 
epidural catheterization with injection of anesthetic and 
anti-inflammatory medication, and right L-5 transforaminal 
selective nerve root block were also then performed.  Dr. 
Shah noted that pain relief from these neurolysis procedures 
was intended to be long-lasting, to enable the veteran to 
return to work.  

In a May 2001 surgical treatment record, Dr. Shah informed 
that the veteran had recently reinjured his low back, with 
return of localized low back pain at a 9 out of 10 pain 
level.  Accordingly, Dr. Shah performed lumbar epidural 
anesthetic and anti-inflammatory injection treatments at L3-
L4, L4-L5, and L5-S1 levels.

In a June 2001 surgical treatment record, Dr. Shah noted a 
bulging disc at L4-L5 as found by diskogram, as well as local 
and discogenic pain.  He again performed lumbar epidural 
anesthetic and anti-inflammatory injection treatments, at L4-
L5 and L5-S1 levels.  In the operative report, Dr. Shah noted 
that the veteran had been unable to work for the past several 
months due to his low back, and that he would remain on 
employment disability leave for the next several months.  

In March 2002, to treat further exacerbation of the lumbar 
degenerative disc disease, Dr. Shah performed percutaneous 
disckectomy/nucleoplasty of L4-L5; and neurolysis/rhizotomy 
at levels L3 through S1.  He prescribed six weeks of wearing 
a back brace, and avoidance of lifting, bending, stooping or 
twisting following the March 2002 procedure, to be followed 
by physical therapy.  

Records of treatment at the New Horizon Advanced Pain 
Medicine Center dating from November 2000 through July 2002 
reflect treatment including surgical procedures of Dr. Shah, 
and inform of at least short-term improvement in symptoms 
following these treatments.  In these records, the veteran 
reported worsening pain first occurring in approximately 
September 2000, with pain affecting the low back, both 
buttocks, and the right thigh, though no longer otherwise 
affecting the legs.  Observed range of motion, reported pain 
and stiffness, and reported periods of incapacitating pain 
all fluctuated over this treatment period.  Periods of 
flaring symptoms have included pain poorly controlled by 
medication.  

Other medical records within the claims folder, notably of 
chiropractic treatment by Dr. Kelzer and acupuncture 
treatment by Dr. Lam, reflect the veteran seeking other 
modalities of treatment, suggesting an absence of adequate 
management of symptoms through conventional orthopedic or 
neurological means, despite repeated surgical interventions.  
Thus, ongoing poor control of the disorder and/or absence of 
a stable condition is strongly supported.  

In a May 2002 report of ongoing treatment, Dr. Shaw noted 
that disc symptoms included pain on coughing, sneezing and 
straining; and intolerance to prolonged sitting and standing.  
Dr. Shah noted that the veteran had been on disability due to 
his condition since December 2001, and prescribed that he 
would remain on disability from work due to the disorder 
until July 28, 2002, with re-evaluation before that date.  In 
a later May 2002 treatment record, Dr. Shah noted that the 
veteran could begin work at five hours per day for two weeks, 
and slowly increase an hour as tolerated from early June 
2002.  The most recent neurological treatment record within 
the claims folder, by Dr. Shah and dated in July 2002, 
reflected that the veteran had just resumed work in June 
2002, but with significant prescribed limitations, including 
no lifting, bending, stooping, or twisting.  These records by 
Dr. Shah also noted that the veteran may require spinal 
fusion.  

Since the issue before the Board is one of entitlement to an 
increased rating based on a claim submitted in January 2002, 
it would be advantageous to know the current state of the 
disorder as reflected in more contemporaneous records than 
those already obtained.  This is particularly appropriate 
where, as here, low back treatment records within the claims 
file reflect recent episodes of acute exacerbations, and many 
significant treatment interventions without a stable level of 
disability yet achieved.  

While the veteran was asked at the February 2005 hearing 
before the undersigned to provide more recent treatment 
records, and while he then expressed his intention of doing 
so, the Board does not believe that his failure to do so 
should be the end of the present inquiry.  The veteran 
submitted in February 2005 a single letter, dated in December 
2004, by William S. Eidelman, M.D., a treating physician, 
informing of his approval of the veteran's medicinal use of 
marijuana.  While the veteran then also submitted a signed 
waiver of RO review of that medical record, that waiver does 
not remedy the clear absence of additional contemporaneous 
treatment records.  To the contrary, if Dr. Eidelman is a 
treating physician, records of that physician's treatment 
should also be sought in furtherance of the veteran's claim.  

At his hearing before the undersigned, the veteran elaborated 
that he had undergone a total of six surgical treatments, all 
requiring sedation, for his low back disorder.  He added that 
these had been performed since January 2002.  As noted above, 
records of five surgical treatments by Dr. Shah, in November 
2000, December 2000, May 2001, June 2001, and March 2002, are 
contained in the claims folder.  (Since most of the 
procedures, as noted above, were limited to epidural 
treatments, it may be debated whether those were surgeries.)  
Thus, there is a conflict between the testimony and the 
record, since only one of these procedures was performed in 
the period beginning January 2002.  

The veteran may have been mistaken as to the date he began 
having those surgeries, and may have also been mistaken as to 
the number of procedures (with five surgeries instead of the 
reported six), or he may have meant six surgeries since 
January 2002, with five additional surgeries still not 
reflected in the claims folder.  The Board considers it 
appropriate, in keeping with the duty to assist, to clarify 
whether additional records of more recent surgical treatment 
are not reflected in the claims folder, as this may 
significantly impact an assessment of the current level of 
disability.  The veteran informed in his October 2002 
statement that surgeries were performed while he was under 
care of Dr. Nimish Shah.  Thus, ongoing treatment records 
from that surgeon should be obtained, and that surgeon should 
be asked to clarify the surgical record.  

The May 2004 VA examiner, while noting some of the veteran's 
medical history, did not note any recent surgeries or their 
outcomes.  To the contrary, in the noted medical history the 
examiner notes the veteran's denial of any injections or 
surgical interventions.  This clearly reflects a failure of 
the examiner to review the claims folder, as well as a 
failure of the veteran to accurately report his medical 
history.  The prior VA examiner, in June 2002, very 
superficially noted the existence of past medical procedures 
based on the veteran's self-report.  Private medical records 
were not then contained in the claims folder.  VA regulations 
require that each disability be viewed in relation to its 
history both in the examination and in the evaluation of the 
disability.  38 C.F.R. § 4.1 (2004).  Thus, it is essential 
that the examining VA physician have the veteran's medical 
records to review in conjunction with the examination, so 
that the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991); Allday v. Brown, 7 Vet. App. 517, 526 (1995) (citing 
Suttman v. Brown, 5 Vet. App. 127, 138 (1993) (duty to assist 
includes providing the veteran a thorough and contemporaneous 
medical examination when needed)).  Here, an examination 
better informed by records of recent surgical procedures and 
other treatment, is warranted.  The examination should be 
conducted by a neurologist, to better ascertain the nature 
and extent of any functional impairment due to his 
degenerative disc disease.  An internist conducted the May 
2004 VA examination, but failed to clearly delineate the 
extent of symptomatic impairment and its support by physical 
findings.  

The Board notes that periods of convalescence were not 
addressed by the RO in rating the veteran's service-connected 
lumbar degenerative disc disease, despite the presence of 
medical records of surgical intervention by Dr. Shah with 
apparently prescribed convalescence from work for a 
substantial period time, including within the rating period, 
beginning effective January 4, 2002, which is the subject of 
this appeal.  Thus, convalescent ratings under 38 C.F.R. 
§ 4.30 must be considered, as part of the RO's increased 
rating evaluation upon remand.

During the pendency of this appeal, effective September 23, 
2002, the regulatory criteria for intervertebral disc 
syndrome were changed.  See 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).  The revised intervertebral disc syndrome 
rating criteria were applicable for the period beginning 
September 23, 2002.  Those revised criteria were considered 
by the RO in its April 2003 statement of the case.  

Subsequently during the pendency of this appeal, the VA's 
rating schedule for rating the back was again amended, 
effective September 26, 2003.  See 68 Fed. Reg. 51,454-51,458 
(Aug. 27, 2003).  Under the amended regulations, spinal 
disabilities are rated in accordance with a General Rating 
Formula for Diseases and Injuries of the Spine, which 
encompasses limitation of motion and other orthopedic 
symptomatology as well as intervertebral disc syndrome under 
that formula or a formula based on incapacitating episodes.  
The formula for intervertebral disc syndrome based on 
incapacitating episodes was unchanged from that revised 
effective September 23, 2002, with certain few exceptions, 
most notably in the way these interrelate with the rest of 
the back ratings and ratings for impairments in lower 
extremity functioning.  However, it is not for the Board to 
address any application of the nuances of all these changes 
to this claim within this remand.  They are to be addressed 
upon RO review of the claim, on remand.

The Board notes that where there is a change in regulatory 
criteria for rating disabilities, the regulation as it 
existed prior to the change is applicable to the veteran's 
claim for the period prior to the effective date of the 
rating change, and the revised regulation is applicable from 
the effective date of the rating change forward.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003).  Hence, VA must 
consider the revised intervertebral disc syndrome code, as 
well as any other then-applicable back disorder regulatory 
codes, for the period from January 4, 2002 through September 
25, 2003, and VA must apply criteria as they existed with 
subsequent revisions, beginning September 26, 2003.  A change 
in criteria alone provides no basis for a reduction, without 
improvement in symptoms.  38 U.S.C.A. § 1155 (West 2002).

Accordingly, the Board finds that the following additional 
development is warranted:

1.  The veteran should be requested to 
obtain evidence from AT&T, to include a 
description of his work at AT&T, an 
independent record of work missed due to 
his lumbar degenerative disc disease, a 
report of accommodations afforded him 
because of his lumbar degenerative disc 
disease, and evidence of his having been 
terminated and the reasons for that 
termination.  All records and responses 
received should be associated with the 
claims folder.  The veteran should also 
be asked to clarify what surgeries he 
has had for treatment of his lumbar 
degenerative disc disease, and by whom.

2.  With appropriate authorization from 
the veteran, the RO should obtain and 
associate with the claims folder all as-
yet-unobtained records of treatment for 
the veteran's low back disorder from 
indicated VA and private sources.  This 
should include records from Dr. Nimish 
Shah and the New Horizon Advance Pain 
Medicine Center from August 2002 to the 
present.  Dr. Shah should be 
specifically asked to clarify dates and 
procedures for all surgeries he 
performed on the veteran, and the nature 
and duration of any necessary periods of 
convalescence following each procedure.   

The RO should also request records of 
treatment from Dr. Khanh Lam from August 
2002 to the present; from Dr. Paul L. 
Helzer for all records from December 
2001 forward; from the Lakewood Medical 
Center, including any records of 
testing, examination, X-rays, or medical 
surgeries or procedures, from June 2001 
to the present; and from William S. 
Eidelman, all records of treatment.  All 
records and responses received should be 
associated with the claims folder.   

3.  Thereafter, the veteran should be 
afforded an examination by a VA 
neurologist to assess the nature and 
extent of his service-connected lumbar 
degenerative disc disease.  The claims 
folder and a copy of this remand must be 
provided to the examiner for review for 
the examination.  The RO should inform 
the examiner of the failure of prior VA 
examiners in June 2002 and May 2004 to 
review of the medical record.  To the 
extent necessary in accordance with the 
latest AMIE worksheet for rating an 
intervertebral disc syndrome, all 
indicated tests and studies must be 
accomplished.  The examiner is to be 
provided copies of the old and new 
rating criteria to assist in preparing a 
report addressing the nature and extent 
of the veteran's service-connected 
disability.  The examiner should 
specifically note the veteran's past 
surgeries and medical procedures and 
resulting periods of convalescence 
thereafter to the extent they extend 
into the appeal period, beginning 
January 4, 2002.  The examiner should 
also provide an opinion as to combined 
duration of incapacitating episodes, 
measured in weeks of incapacitation 
(requiring bed rest) per year, for the 
appeal period.  If the examiner cannot 
provide this opinion or other opinions 
required for this examination, or wishes 
to defer on the question of 
convalescence to an opinion within the 
claims folder by the veteran's treating 
surgeon, the examiner should so state.  

4.  Thereafter, and following any other 
appropriate development, the remanded 
claim must be readjudicated.  Ratings for 
any indicated periods of convalescence, 
pursuant to 38 C.F.R. § 4.30 (2004), 
during the rating period should be 
addressed.  Staged ratings should also be 
considered, pursuant to Fenderson v. 
West, 12 Vet. App. 119 (1999).  If any 
determination remains to any extent 
adverse, the veteran and his 
representative must be provided a 
supplemental statement of the case which 
includes a summary of additional evidence 
submitted, any additional applicable laws 
and regulations, and the reasons for the 
decision.  They should then be afforded 
the applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



